Chief Justice Mercur
delivered the opinion of the court, February 11, 1884.
A person who resides in the centre of a large city must not expect to be surrounded by the stillness which prevails in a rural district. lie must necessarily hear some of the noise, and occasionally feel slight vibrations, produced by the movement and labor of its people, and by the hum of its mechanical industries. The aid of a court of equity may be invoked to keep annoying sounds within reasonable limits. Every noise however, is not a nuisance, nor, when produced in the exercise of a lawful occupation, should the strong arm of a chancellor necessarily be extended to suppress it.
Under the conflicting evidence in this case, both of the noise and of the vibratory effect of the working of the presses, and in view of the great damage which the appellee would sustain if he were enjoined against pursuing his business, we think the learned judge committed no error in refusing the injunction. The appellants have no just cause of complaint that a portion of the costs was imposed on them.
Decree affirmed and appeal dismissed at the costs of the appellants.